Exhibit 10.1

THIRD AMENDMENT TO SERVICE AGREEMENT

 

This Third Amendment to Service Agreement (this “Agreement”), executed on April
17, 2019 (the “Execution Date”) and effective August 1, 2017 (the “Effective
Date”), is by and among, TransAtlantic Petroleum Ltd., a Bermuda exempted
company, and its subsidiaries (“TransAtlantic”) and Longfellow Energy, LP, a
Texas limited partnership (“Longfellow”), Viking Drilling, LLC, a Nevada limited
liability company (“Viking”), Riata Management, LLC, an Oklahoma limited
liability company (“Riata”), LFN Holdco LLC, a Texas limited liability company
(“LFN”), Red Rock Minerals, LP, a Delaware limited partnership (“RRM”), Red Rock
Minerals II, LP, a Delaware limited partnership (“RRM II”), Red Rock Advisors,
LLC, a Texas limited liability company (“RRA”), Production Solutions
International Limited, a Bermuda exempted company (‘PSIL”), and NexLube
Operating, LLC, a Delaware limited liability company (“NexLube”), and their
subsidiaries (collectively, the “Riata Entities”).

 

RECITALS:

 

WHEREAS, on August 6, 2008, TransAtlantic, Longfellow, Viking, Longe Energy
Limited, a Bermuda limited liability company (“Longe Energy”), and Riata entered
into that certain Service Agreement, dated effective May 1, 2008 (as amended,
the “Service Agreement”);

 

WHEREAS, on February 9, 2009, TransAtlantic Longfellow, Viking, Longe Energy,
Medoil Supply LLC, a Texas limited liability company (“MedOil”), and Riata
entered into that certain Amendment to Service Agreement, dated effective
October 1, 2008;

 

WHEREAS, on March 20, 2017, TransAtlantic, Longfellow, Viking, Riata, Longfellow
Nemaha, LLC, a Texas limited liability company (“Longfellow Nemaha”), RRM, RRA,
PSIL, and NexLube entered into that certain Second Amendment to Service
Agreement, dated effective March 20, 2017;

 

WHEREAS, on May 31, 2018 and effective June 5, 2018, each of TransAtlantic and
Longfellow Nemaha agreed to terminate their rights with respect to one another
under the Service Agreement;

 

WHEREAS, TransAtlantic and the Riata Entities wish to amend the Service
Agreement to remove Longfellow Nemaha as a party and to add LFN and RRM II and
their subsidiaries as parties to the Service Agreement and amend certain
provisions of the Service Agreement;

 

WHEREAS, pursuant to the Service Agreement, the Riata Entities may provide
certain services to TransAtlantic in connection with TransAtlantic’s operations;
and

 

WHEREAS, pursuant to the Service Agreement, TransAtlantic may provide certain
services to the Riata Entities in connection with the Riata Entities’
operations;

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions hereof, the parties
hereto (collectively, the “Parties” and each individually a “Party”) agree as
follows:

 

1.Longfellow Nemaha is hereby removed as a party to the Service Agreement
effective June 5, 2018.

 

2.LFN is hereby added as a party to the Service Agreement.

 

 

--------------------------------------------------------------------------------

 

3.RRM II is hereby added as a party to the Service Agreement.

 

4.Section 11.02 of the Service Agreement is hereby amended by deleting
subsections (a) and (b) and replacing them with the following:

 

 

a.

“If to the Riata Entities:

Riata Management, LLC

Attn: Michael Haynes

16803 North Dallas Parkway

Addison, TX 75001

972.590.9931 – Telephone

972.590.9931 – Facsimile

michael.haynes@riatacg.com”

 

 

b.

“If to TransAtlantic:

TransAtlantic Petroleum Corp.

Attn: Tabitha Bailey

16803 North Dallas Parkway

Addison, TX 75001

214.265.4708 – Telephone

214.265.4708 – Facsimile

tabitha.bailey@tapcor.com”

 

5. Except as modified and amended hereby, the Parties acknowledge and agree that
the Service Agreement remains in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date Effective Date hereof.

 

 

[Signature Pages to Follow]

 




 

--------------------------------------------------------------------------------

 

TransAtlantic:

 

TransAtlantic Petroleum Ltd.

  A Bermuda exempted company

 

 

By: /s/ Tabitha T. Bailey

Tabitha T. Bailey, Vice President

 

Riata Entities:

 

Longfellow Energy, LP

  A Texas limited partnership

     By: Deut 8, LLC, Its General Partner

 

 

By: /s/ N. Malone Mitchell 3rd

N. Malone Mitchell 3rd, Manager

 

 

Viking Drilling, LLC

  A Nevada limited liability company

 

 

By: /s/ N. Malone Mitchell 3rd

N. Malone Mitchell 3rd, Manager

 

 

Riata Management, LLC

  An Oklahoma limited liability company

 

 

By: /s/ N. Malone Mitchell 3rd

N. Malone Mitchell 3rd, Manager

 

 

LFN Holdco LLC

  A Texas limited liability company

 

 

 

By: /s/ N. Malone Mitchell 3rd

N. Malone Mitchell 3rd, Manager

 

 






 

--------------------------------------------------------------------------------

 

Red Rock Minerals, LP

A Delaware limited partnership

       By:  Red Rock GP, LP

            Its:  General Partner

                 By:  Red Rock UGP, LLC

                      Its:  General Partner

                          By:  Stack Play Minerals Management, LLC

                               Its:  Manager

 

 

 

By: /s/ Noah M. Mitchell 4th

Noah M. Mitchell 4th, Manager

 

 

Red Rock Minerals II, LP

A Delaware limited partnership

       By:  Red Rock GP, LP

            Its:  General Partner

                 By:  Red Rock UGP, LLC

                      Its:  General Partner

                          By:  Stack Play Minerals Management, LLC

                               Its:  Manager

 

 

 

By: /s/ Noah M. Mitchell 4th

Noah M. Mitchell 4th, Manager

 

 

 

Red Rock Advisors, LLC

A Texas limited liability company

     By:  Stack Play Minerals Management, LLC

          Its:  Manager

 

 

By: /s/ Noah M. Mitchell 4th

               Noah M. Mitchell 4th, Manager

 

 

Production Solutions International Limited

  A Bermuda exempted company

 

 

By: /s/ N. Malone Mitchell 3rd

N. Malone Mitchell 3rd, Director

 

 

--------------------------------------------------------------------------------

 

 

NexLube Operating, LLC

A Delaware limited liability company

     By:  NexLube Management, LLC

          Its:  Manager

          

 

 

By: /s/ N. Malone Mitchell 3rd

N. Malone Mitchell 3rd, Manager

 

 

 